[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                     FILED
                          ________________________         U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                 October 10, 2006
                                 No. 06-12343                 THOMAS K. KAHN
                             Non-Argument Calendar                CLERK
                           ________________________

                  D. C. Docket No. 05-00105-CR-ORL-22-KRS

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                     versus

MICHAEL LEONARD PAYNE,
a.k.a. Michael Leonard Payne, Jr.,
a.k.a. Michael A. Payne,
a.k.a. Michael L. Payne,
a.k.a. Michael Lenard Payne,
a.k.a. Michale L. Payne, Jr.,

                                                            Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                (October 10, 2006)

Before CARNES, HULL and PRYOR, Circuit Judges.

PER CURIAM:
       Michael Leonard Payne appeals his 180-month sentence imposed after he

pled guilty to (1) possession of ammunition by a convicted felon, in violation of 18

U.S.C. § 922(g)(1); and (2) possession with intent to distribute and distribution of

five grams or more of crack cocaine, in violation of 21 U.S.C. § 841(a)(1). On

appeal, Payne argues that the district court erred by not sentencing him below the

mandatory minimum sentence of 15 years’ imprisonment on his conviction for

possession of ammunition.1 We disagree. The district court correctly determined

that it did not have discretion to sentence Payne below the mandatory minimum

sentence of 15 years’ imprisonment. See United States v. Brehm, 442 F.3d 1291,

1300 (11th Cir. 2006), petition for cert. filed, (U.S. Sept. 12, 2006) (No. 06-6496);

see also United States v. Shelton, 400 F.3d 1325, 1333 n.10 (11th Cir. 2005) (“We

emphasize that the district court was, and still is, bound by the statutory

minimums.”). Accordingly, we affirm.

       AFFIRMED.




       1
        It is undisputed that Payne was subject to a mandatory minimum sentence of 15 years’
imprisonment, pursuant to 18 U.S.C. § 924(e)(1), because he had at least three previous
convictions for a violent felony or a serious drug offense.

                                              2